Case: 1:17-md-02804-DAP Doc #: 1708 Filed: 06/20/19 1 of 2. PageID #: 50827




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


  IN RE: NATIONAL PRESCRIPTION           )              MDL No. 2804
  OPIATE LITIGATION                      )
                                         )              Case No. 17-md-2804
  THIS DOCUMENT RELATES TO:              )
                                         )              Judge Dan Aaron Polster
  ALL CASES                              )
                                         )              SCHEDULING ORDER
  _______________________________________



         During our monthly status teleconference on June 19, 2019, I reported that I was

  contacted by two state court judges who have been asked to preside over a large number of

  prescription opiate cases brought by cities and counties in their regions. They asked me if I

  would consider remanding a small number of cases brought by cities or counties within that

  same geographic region that were removed from their jurisdictions and landed in this MDL.

  After some discussion, all agreed to the following procedure. I agreed to ask the aforementioned

  state court judges to submit a letter explaining in detail the reason for their requested remands –

  after which the Court would then issue a scheduling order with the letter attached, establishing a

  deadline for parties to respond to their requests.

         Attached to this Scheduling Order is a letter written by Delaware County, Pennsylvania

  Common Pleas Judge Barry C. Dozor who is presiding over the Commonwealth of

  Pennsylvania’s state-wide coordinated prescription opiate litigation. Therein, Judge Dozor

  articulates the reason for requesting the remands of two MDL cases that were filed in his region,
Case: 1:17-md-02804-DAP Doc #: 1708 Filed: 06/20/19 2 of 2. PageID #: 50828




  removed and ultimately transferred to the MDL. Any party to either of the two cases who

  opposes the remands must file its objection by 12:00 noon on Monday, July 1, 2019.

         IT IS SO ORDERED.


                                              /s/ Dan A. Polster June 20, 2019
                                             Dan Aaron Polster
                                             United States District Judge.
